Citation Nr: 0611515	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  04-13 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for mental and physical 
fatigue.

2.  Entitlement to an increased evaluation for degenerative 
arthritis of the lumbar spine, currently rated as 40 percent 
disabling.  

3.  Entitlement to an increased evaluation for retinal 
pigment epithelial changes of the left eye, currently 
evaluated as 20 percent disabling.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from April 1969 to April 1971 
and from August 1974 to August 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating determination of 
the Baltimore, Maryland, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In a September 1998 rating determination the Houston, Texas, 
RO, granted service connection for mechanical low back pain 
secondary to lumbar spine degenerative joint disease and 
assigned a noncompensable disability evaluation.  The RO also 
granted service connection for glaucoma of the left eye and 
assigned a noncompensable disability evaluation; and denied 
service connection for mental and physical fatigue on the 
basis that the claim was not well grounded.  The veteran 
filed a notice of disagreement with these determinations in 
October 1998.  

The RO issued both a statement of the case and a rating 
determination in December 1999 which continued the denial of 
service connection for mental and physical fatigue and 
increased the veteran's disability evaluations for his low 
back and left eye disorders from noncompensable to 10 percent 
disabling.  No further correspondence was received from the 
veteran until October 2000.  At that time the veteran 
expressed disagreement with the RO's action in December 1999.  

The receipt of the veteran's October 2000 letter is outside 
both the one year time period from the date of the issuance 
of the September 1998 rating determination and the 60 day 
time period from the issuance of the December 1999 statement 
of the case which the veteran has to perfect his appeal.  
Thus, the September 1998 rating determination became final.  

The Board accepts the October 2000 letter as a new claim.  

With regard to the veteran's claim of service connection for 
mental and physical fatigue, the Veterans Claims Assistance 
Act of 2000 (VCAA) provides that where a claim was denied on 
the basis that it was not well grounded and became final 
during the period from July 14, 1999 to November 9, 2000; and 
was readjudicated on motion of the veteran or VA within two 
years after November 9, 2000, the claim would be re-
adjudicated as if the prior denial had not been made.  Pub.L. 
102-475, § 7, Nov. 9, 2000, 114 Stat 2099.  Accordingly, the 
Board, like the RO is considering this claim on a de novo 
basis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran has reported a continuity of mental and physical 
fatigue symptoms beginning in service.  His report is 
sufficient to trigger VA's duty to provide an examination.  
Kowalski v. Nicholson, 19 Vet App 171 (2005).  An examination 
is needed to clarify whether the veteran has a current 
disability manifested by mental and physical fatigue, and if 
so, whether the disability had its onset in service or is 
related to service.

With regard to the low back and eye disabilities, the record 
reflects that the veteran's last VA examinations took place 
in 2001.  He has essentially contended that the disabilities 
have gotten worse.  The veteran is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).

Although the veteran currently resides in the United States, 
he has submitted medical statements indicating that he 
received pertinent treatment as recently as 2004, at the 
Department of the Army's Landstuhl Regional Medical Center in 
Germany.  VA has a duty to seek the record of this treatment.  
38 U.S.C.A. § 5103A(b) (West 2002); Massey v. Brown, 7 Vet. 
App. 204 (1994).

Accordingly, this case is REMANDED for the following:

1.  Obtain all records of the veteran's 
treatment for back or eye disabilities at 
the Landstuhl Medical Center since June 
2001.  

2.  Afford the veteran a VA psychiatric 
(or other appropriate) examination to 
determine whether the veteran has a 
current disability manifested by mental 
or physical fatigue related to service.  
The examiner should review the claims 
folder and note such review in the 
examination report or in an addendum to 
the report.

The examiner should provide an opinion as 
to (1) whether the veteran has a current 
disability manifested by mental and 
physical fatigue, and if so, (2) whether 
such disability, at least as likely as 
not, (50 percent probability or more) had 
its onset in service or is otherwise 
related to service.  The examiner should 
provide a rationale for this opinion.

3.  Afford the veteran VA orthopedic and 
neurologic examinations to evaluate the 
current severity of his service-connected 
back disability.

The examiners should review the claims 
folder and note such review in the 
examination report or in an addendum to 
the report.

The orthopedic examiner should note the 
ranges of thoracolumbar spine motion in 
all planes in degrees.

The examiner should determine whether the 
back disability is manifested by weakened 
movement, excess fatigability, or 
incoordination.  Such inquiry should not 
be limited to muscles or nerves.  These 
determinations should, be expressed in 
terms of the degree of additional range-
of-motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.

The neurologic examiner should note all 
neurologic manifestations of the back 
disability, including whether there is 
loss of reflexes or other findings 
appropriate to the site of a diseased 
disc.

The examiner should note any nerves 
affected by the back disability, and 
express an opinion as to the severity of 
the disability in each nerve.


4.  Afford the veteran a VA eye 
examination to evaluate the severity of 
the retinal pigment epithelial changes of 
the left eye.  The examiner should review 
the claims folder and note such review in 
the examination report or in an addendum 
to the report.  

5.  After ensuring that all development 
is complete and all requested opinions 
are of record, readjudicate the claims.  
Ensure that the back disability is 
evaluated under old and new versions of 
the rating criteria.  If any benefit is 
not fully granted issue a supplemental 
statement of the case before returning 
the case to the Board if otherwise in 
order.  If the supplemental statement of 
the case pertains to the back disability, 
ensure that it includes that current 
rating criteria.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran is advised that the examinations requested in 
this remand are necessary to evaluate his claims, and that 
failure to report for scheduled examinations without good 
cause could result in the denial of his claims.  38 C.F.R. 
§ 3.655 (2005).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




